

115 HR 4642 IH: Veterans Improved Access and Care Act of 2017
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4642IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Tipton introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to include in the Veterans
			 Choice Program all veterans enrolled in the patient enrollment system of
			 the Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Improved Access and Care Act of 2017. 2.Expansion of Veterans Choice Program to include all enrolled veteransSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subsection (b), by amending paragraph (2) to read as follows:  (2)the veteran elects to receive hospital care or medical services under this section.;
 (2)in subsection (c)(1)— (A)in the matter preceding subparagraph (A), by striking In the case of an eligible veteran described in subsection (b)(2)(A), the Secretary shall, at the election of the eligible veteran and inserting The Secretary shall, at the election of an eligible veteran; and
 (B)in subparagraph (A)— (i)by striking provide the veteran and inserting provide the eligible veteran; and
 (ii)by striking described in such subsection and inserting of the Veterans Health Administration; (3)in subsection (g), by striking paragraph (3); and
 (4)in subsection (q)(2)(A), by striking , disaggregated by and all that follows through subsection (b)(2)(D). 3.Pilot program on expediting the Department of Veterans Affairs process for onboarding new medical providers (a)Pilot program authorizedThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of expediting the process of the Veterans Health Administration for onboarding new medical providers. Under the pilot program, the Secretary shall seek to reduce the length of time it takes to onboard medical providers to no more than 60 days.
 (b)LocationsThe Secretary shall select medical facilities at which to carry out the pilot program. In selecting such facilities, the Secretary shall give priority to medical facilities facing hiring shortages of licensed independent medical providers.
 (c)Onboarding process definedIn this section, the term onboarding process means the process of bringing on a medical provider applicant after the medical provider is offered a tentative position, including certification of credentialing, background investigation, assessment of health status, and such other actions are necessary for starting employment.
			4.Strategy to reduce duration of hiring process of Department of Veterans Affairs for licensed
 professional medical providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a strategy to reduce the duration of the hiring process of the Department of Veterans Affairs for licensed professional medical providers by half. Such strategy shall describe how the overall certification of credentials process for licensed professional medical providers can be expedited.
		5.Improving accountability within Veterans Health Administration by requiring reporting of major
			 adverse actions taken to national practitioner data bank and State
 licensing boardsSection 7461 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (f)Whenever the Under Secretary for Health (or an official designated by the Under Secretary) brings charges based on conduct or performance against a section 7401(1) employee and as a result of those charges a major adverse action is taken against the employee, the Under Secretary shall, not later than 30 days after the date on which such major adverse action is carried out, transmit to the National Practitioner Data Bank and the applicable State licensing board the name of the employee, a description of the major adverse action, and a description of the reason for the major adverse action..
		